United States Court of Appeals
                     For the First Circuit


No. 13-2418

                         ANTHONY BUCCI,

                     Petitioner, Appellant,

                               v.

                         UNITED STATES,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.


     Inga L. Parsons for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                        December 21, 2015
           LYNCH, Circuit Judge.    Anthony Bucci is a convicted drug

trafficker, now incarcerated and serving a sentence of more than

eighteen years.   He appeals the district court's October 29, 2013,

denial of his 28 U.S.C. § 2255 petition, which claimed ineffective

assistance of counsel by his trial counsel.1    Because the petition

does not meet the requirements that Congress set out for a second

or successive § 2255 petition to be heard, we affirm the denial.

                                   I.

           The facts underlying Bucci's conviction are detailed in

previous published opinions.   See Bucci v. United States, 662 F.3d

18, 20–21 (1st Cir. 2011); United States v. Bucci, 525 F.3d 116,

121–25 (1st Cir. 2008).

           On April 12, 2006, Bucci was convicted by a jury of

conspiracy to distribute, and to possess with intent to distribute,

cocaine; possession of cocaine with intent to distribute; and using

or carrying a firearm during and in relation to a drug trafficking

crime.   Bucci was sentenced to 252 months in prison, of which 168

months were for the drug charges and a consecutive term of 84




1    Although § 2255 uses the term "motion" rather than "petition,"
we use the term "petition" throughout this opinion "as it is more
commonly used to describe the process by which a prisoner seeks
post-conviction relief."    Sustache-Rivera v. United States, 221
F.3d 8, 10 n.2 (1st Cir. 2000).


                               - 2 -
months was for the firearm charge.2       This court affirmed on direct

appeal.   Bucci, 525 F.3d at 134.

           On May 12, 2009, Bucci filed a first § 2255 petition,

arguing that there had been an improper courtroom closure in

violation of the Sixth Amendment, prosecutorial misconduct, and

ineffective assistance of counsel for failure to produce a promised

witness at trial and for failure to object to the consecutive

sentence. The district court denied his petition. Bucci v. United

States, 677 F. Supp. 2d 406, 420 (D. Mass. 2009).             This court

affirmed the denial of Bucci's petition.       Bucci, 662 F.3d at 40.

           On June 18, 2013, Bucci filed a second motion captioned

as a § 2255 petition, arguing that new testimony elicited from his

trial   counsel   during   his   co-conspirator's   habeas    proceedings

showed that Bucci's first § 2255 petition had been improperly

denied.   The district court denied the motion.      The district court

suggested that the filing should actually have been a motion for

relief from judgment under Federal Rule of Civil Procedure 60(b)

because it attacked the outcome of the prior § 2255 proceeding

rather than the validity of the conviction.          It held that the

motion did not meet the standards required of either a Rule 60(b)

motion or a second or successive § 2255 petition.            We summarily




2    On December 11, 2015, the district court reduced Bucci's
sentence to a total of 219 months in response to Bucci's motion
under 18 U.S.C. § 3582(c)(2) for reduction of sentence.


                                  - 3 -
affirmed.    Bucci v. United States, No. 13-2108 (1st Cir. Apr. 13,

2015).

            The § 2255 petition at issue in this appeal was filed on

October 28, 2013.      Bucci bases his petition on what he claims is

newly discovered evidence that his trial counsel failed to pursue

a plea bargain despite Bucci's request that he do so.3

            The precise facts alleged in support of the claim are

not necessary to this opinion.         It suffices that Bucci claims to

have asked his trial counsel multiple times to engage in plea

negotiations and that trial counsel reported to him that he did so

but without success. Years later, in 2012, trial counsel allegedly

admitted that he did not actually attempt plea negotiations because

he   felt   the   effort   not   worthwhile.   Bucci   claims    that   this

constituted a violation of his Sixth Amendment right to counsel.

            On October 29, 2013, the day after the petition was

filed, the district court sua sponte denied the petition on various

grounds, including untimeliness.        The district court also issued

a certificate of appealability on Bucci's claims.               This appeal

followed.




3    There is no question that this is a different basis for
allegedly ineffective assistance of counsel than the bases that
Bucci argued in his first § 2255 petition.


                                    - 4 -
                                      II.

            A federal prisoner seeking to file a second or successive

§ 2255 petition must first obtain authorization from the court of

appeals to do so.      28 U.S.C. §§ 2244(b)(3)(A), 2255(h); see also

Felker v. Turpin, 518 U.S. 651, 657 (1996); Trenkler v. United

States, 536 F.3d 85, 96 (1st Cir. 2008).             Such authorization is

available only when the second or successive petition is based

either on (1) newly discovered evidence that would establish

innocence or (2) a new rule of constitutional law made retroactive

on collateral review by the Supreme Court.           28 U.S.C. § 2255(h).

            "We have interpreted this provision as 'stripping the

district court of jurisdiction over a second or successive habeas

petition unless and until the court of appeals has decreed that it

may go forward.'"       Trenkler, 536 F.3d at 96 (quoting Pratt v.

United States, 129 F.3d 54, 57 (1st Cir. 1997)).           When faced with

a second or successive § 2255 petition that has not been authorized

by the court of appeals, a district court must either dismiss the

petition or transfer it to the court of appeals.           Id. at 98.

            The   §   2255    petition   here   is   plainly   a   second   or

successive petition.         It was the third motion filed by Bucci that

was captioned as a § 2255 petition.          Even if the second motion had

been in substance a Rule 60(b) motion rather than a § 2255

petition, the current petition would still be Bucci's second § 2255

petition.    Because Bucci never received authorization from the


                                     - 5 -
court of appeals to file the petition, the district court did not

have jurisdiction, and the district court was required to deny or

transfer the petition.4

          We have discretion to construe an appeal of a district

court's denial of an unauthorized § 2255 petition as an application

to us for authorization to file.          United States v. Barrett, 178

F.3d 34, 42 (1st Cir. 1999); Pratt, 129 F.3d at 58.          Construing

this appeal as an application for authorization to file a second

or successive § 2255 petition, we find that neither § 2255(h)

requirement is met and the attempt fails.

          There is no claim made, nor could one be honestly made,

that the new evidence would be "sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense."        28 U.S.C. § 2255(h)(1).

Bucci only offers evidence to show, at most, ineffective assistance

of counsel as to an effort at plea bargaining.         He does not make

a claim of innocence.

          Nor   does    Bucci's    claim     involve   the   retroactive

application of a new rule of constitutional law. Id. § 2255(h)(2).


4    Bucci claims that the district court did not treat the motion
as a second or successive § 2255 petition. Bucci also claims that
by not objecting to such treatment by the district court, the
government waived the argument that the motion was a second or
successive § 2255 petition.
     Whether Bucci is correct or not, that does not prevent us
from treating his petition as a second or successive § 2255
petition. This issue is jurisdictional.


                                  - 6 -
Bucci cites a number of Supreme Court cases to support the point

that plea negotiation is a critical phase of a criminal proceeding

that falls under the Sixth Amendment right to counsel.     Missouri

v. Frye, 132 S. Ct. 1399 (2012); Lafler v. Cooper, 132 S. Ct. 1376

(2012); Padilla v. Kentucky, 559 U.S. 356 (2010).   But the notion

that plea bargaining falls within the scope of the Sixth Amendment

right to counsel was not a new rule in those cases.      See, e.g.,

Hill v. Lockhart, 474 U.S. 52, 56–57 (1985) (recognizing right to

effective assistance of counsel during plea process); White v.

Maryland, 373 U.S. 59, 60 (1963) (per curiam) (same); Págan-San

Miguel v. United States, 736 F.3d 44, 45 (1st Cir. 2013) (per

curiam) (holding that Frye and Lafler did not establish new rules

of constitutional law).     This appeal, even if understood as an

application for authorization to file a second or successive § 2255

petition, must be denied.

          Bucci attempts to avoid the gatekeeping provisions in

§ 2255(h) by claiming that this is not a "second or successive"

petition at all, but rather one that should be considered an

initial petition.    He relies on the notion that "[n]ot every

literally second or successive § 2255 petition is second or

successive for purposes of AEDPA [the Antiterrorism and Effective

Death Penalty Act of 1996]."    Sustache-Rivera v. United States,

221 F.3d 8, 12 (1st Cir. 2000); see also Slack v. McDaniel, 529

U.S. 473, 486 (2000) (describing the phrase "second or successive


                               - 7 -
petition" as "a term of art").           To be sure, courts have identified

a number of situations in which a later-in-time petition is

considered a first petition, not a "second or successive" one.

See, e.g., Slack, 529 U.S. at 485–86 (when prior petition was not

adjudicated on its merits and dismissed for failure to exhaust

state remedies); Stewart v. Martinez-Villareal, 523 U.S. 637, 643–

45    (1998)    (when     claim   was    previously     dismissed   for    being

premature); Raineri v. United States, 233 F.3d 96, 100 (1st Cir.

2000) ("when a district court, acting sua sponte, converts a post-

conviction motion filed under some other statute or rule into a

section 2255 petition without notice and an opportunity to be

heard").

            Bucci argues that similarly, we should forgo a literal

reading of "second or successive" whenever a petitioner arguably

raises a claim that could not have been raised in a prior habeas

petition.      We have already rejected such reasoning.

            Such a narrow reading of "second or successive" would

run   counter    to     "the   clear    intent   of   Congress   that   stricter

standards apply under AEDPA and that the pre-clearance process be

streamlined."      Sustache-Rivera, 221 F.3d at 13 (quoting Barrett,

178 F.3d at 48 n.8).       Through § 2255, as amended by AEDPA, Congress

recognized that "cases might arise where, through no fault of the

defendant, a ground for collateral attack was unavailable at the

time of the first motion."         Jamison v. United States, 244 F.3d 44,


                                        - 8 -
47 (1st Cir. 2001).       Congress provided a second opportunity for

collateral relief for two kinds of petitions: those that bring

forth new evidence proving innocence and those that rely on new

and retroactively applicable constitutional rules.        Id. (citing 28

U.S.C. § 2255(h)).     "It is implicit in this scheme that collateral

attack claims not within the two categories are meant to be

barred."    Id.

            To expand second or successive § 2255 petitions beyond

that, as Bucci requests, would undercut congressional intent.

Felker, 518 U.S. at 664 (recognizing that "judgments about the

proper scope of the writ are 'normally for Congress to make'"

(quoting Lonchar v. Thomas, 517 U.S. 314, 323 (1996))); Rodwell v.

Pepe, 324 F.3d 66, 72 (1st Cir. 2003) (recognizing that AEDPA's

"stringent filters . . . though harsh, dovetail[] with Congress's

intent" and suggesting that "any complaint about the inadequacy of

the mechanisms available . . . must be addressed to the Congress,

not   to   the    courts").   In   §   2255(h)(1),   Congress   expressly

recognized the existence of situations in which newly discovered

evidence might justify a second or successive petition.         Congress

chose to allow such a petition only when the evidence would prove

the prisoner's innocence.     It would render this express limitation

a nullity to allow, as Bucci seeks, prisoners to bring newly

discovered evidence claims unrelated to innocence in second or




                                   - 9 -
successive     petitions   by   construing   such   motions    as   first

petitions.

             Bucci's petition is a second or successive petition that

does not meet either of the § 2255(h) requirements.           We need not

reach the government's arguments that we could also affirm on the

bases that the petition was untimely under § 2255(f)(4) or that

the petition did not state a meritorious claim on the merits.

                                  III.

             We affirm.




                                 - 10 -